Citation Nr: 0428148	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral retropetullar pain syndrome of the knees.

2.  Entitlement to an initial compensable rating for 
bilateral wrist strain.

3.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.

4.  Entitlement to service connection for a left ankle 
sprain.

5.  Entitlement to service connection for low back pain.

6.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
a left ankle sprain, low back pain, and hearing loss.  The 
rating decision also denied an increased rating for bilateral 
retropetellular pain syndrome of the knees and bilateral 
wrist train, and a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.

The issues of initial compensable ratings for bilateral 
retropetellular pain syndrome of the knees and bilateral 
wrist strain and the issue of entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The evidence of record does not establish a current low 
back disability for purposes of VA compensation.

3.  The evidence of record does not establish a current left 
ankle disability for purposes of VA compensation.

4.  The veterans does not have hearing loss for purposes of 
VA compensation. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2.  A left ankle disability was not incurred in or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.

3.  Hearing loss was not incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304 , 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and Pub. L. No. 108-183, §§ 701(a),(b); 117 
Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 
5103(b) (West Supp. 2004)), redefined VA's duty to assist a 
veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in November 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
notice in this case was provided after the initial decision.  
However, the Pelegrini remedy for delayed notice was a remand 
for the RO to provide the necessary notice.  This remedy was 
essentially provided by the RO when it ultimately provided 
the required notice.  Pelegrini v. Principi, at 122-4.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also inform the claimant tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini v. Principi, at 120-1.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested the name and 
address of any person, agency, or company that might have 
relevant records, and the condition treated and approximate 
time frame covered by the records.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
identified outstanding records that could be relevant to the 
veteran's appeal for service connection.  The veteran was 
afforded VA examinations in February 2001 and February 2002.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   

Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for sensorineural hearing 
loss, on the basis of disease of the central nervous system, 
if hearing loss appeared to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

I.  Entitlement to service connection for low back pain

The veteran contends that he has back pain as a result of the 
strenuous physical training in service and the lifting 
required by his military occupational specialty as a diesel 
mechanic.

There are complaints of back pain in the veteran's service 
medical records.  In September 1994, the veteran complained 
of back pain.  The veteran reported feeling a knot at the top 
of his back while he was lifting weights.  That was followed 
by tightening of the back.  The examiner noted that the 
veteran had a history of similar problems about 8 or 9 months 
prior.  The examiner noted an area of tenderness, but the 
veteran had full range of motion.  The assessment was left 
interscapular pain of unknown etiology and muscle strain.  
The veteran was prescribed medications.

In March 1995, the veteran complained of pain in the center 
of his chest and back, especially with deep breaths.  The 
examiner assessed bronchitis.

The veteran's January 2001 separation examination revealed a 
normal clinical evaluation of his spine and other 
musculoskeletal regions.  However, on his January 2001 Report 
of Medical History, the veteran marked the box indicating 
that he had recurrent back pain or any back injury.  The 
examiner noted that the physical examination did not reveal 
the complaint and that the veteran never sought care.  The 
examiner noted that the veteran stated that the back pain was 
present for over a year.

The veteran was afforded a VA examination in February 2001.  
The veteran complained of intermittent low back pain that 
began hurting in about 1997.  He did not report any specific 
injury of his back.  The range of motion of his lumbar spine 
was normal.  There was no evidence of major muscle group 
atrophy nor anatomical deformity of the lower extremities.  
Straight leg raising ability was normal to 90 degrees 
bilaterally.  The overall impression was basically a negative 
examination of the lumbar spine.  The examiner could not 
ascribe any physical diagnosis to his back.  He stated that 
it did not appear to give him any physical impairment at that 
time.

The veteran was afforded another VA examination in February 
2002.  The examiner noted that he had no midline tenderness.  
He had some mild tenderness along the left paraspinal 
musculature to deep palpation.  His range of motion was full 
and normal.  The examiner felt that the veteran's 
descriptions of his low back symptoms were really of 
paraspinal muscle-type irritation with running and increased 
activities during the military.  At the time of the 
examination, the veteran was having no symptoms and had full 
function of his back.  The examiner did not feel that an x-
ray or MRI was necessary to evaluate the back since the 
veteran's condition was, in his opinion, a self-limiting 
muscular condition during time of increased activity and no 
prolonged disability or problems for him.

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).

The veteran has not submitted or identified any medical 
evidence showing a current back disability.  

The veteran has reported low back pain.  However, this report 
is not sufficient to establish a current low back disability.  
See Sanchez-Benitez v. West,  13 Vet. App. 282 (1999) (pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a "disability" for which 
service connection may be granted); Evans v. West, 12 Vet. 
App. 22 (1998) (holding that there was no objective evidence 
of a current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).

As a lay person, the veteran would not be competent to 
diagnose a low back disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Medical professionals have only been 
able to diagnose current low back pain without any underlying 
disability.  In the absence of competent evidence of an 
underlying back disability, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection.  Since the preponderance of the evidence is 
against the claim for service connection, the benefit of the 
doubt doctrine is not for application, and the claim is 
denied.  Gilbert, 1 Vet. App. 49.  

II.  Entitlement to service connection for a left ankle 
sprain

The service medical records document that the veteran 
sprained his left ankle in May 1997 while playing basketball.  
In June 1997, an ankle ligamentous strain was assessed.  Two 
weeks after the injury, the veteran still had pain with 
running and decreased range of motion.  Ankle ligamentous 
strain was assessed and the veteran was given a physical 
therapy consult.
A July 1997 record indicates that the veteran received 
physical therapy for his left grade I ankle sprain.  Although 
his motion had improved, the veteran reported lots of pain, 
especially in the mornings.  The assessment was left ankle 
sprain with possible "fib/fib diastasis" injury.  The plan 
was to continue the home exercise program and refer the 
veteran to orthopedics to rule out a diastasis injury.

The veteran saw orthopedics in July 1997.  X-rays were within 
normal limits.  The assessment was soft tissue injury to the 
left ankle with no instability.  

The veteran complained of left ankle pain in October 1997.  
He stated that there was pain after running.  The assessment 
was ankle pain and possible tendonitis.  He received physical 
therapy in October 1997.  The assessment was left ankle 
sprain with possible diastasis.

The veteran's January 2001 separation examination revealed a 
normal musculoskeletal clinical evaluation.  However, on his 
January 2001 Report of Medical History, the veteran marked 
the box indicating that he had swollen or painful joints.  He 
did not indicate to the examiner that the source of this 
problem was his left ankle.  The examiner noted that this was 
a new complaint and that the veteran was now seeking 
treatment.

The veteran was afforded a VA examination in February 2001.  
An examination of the left ankle revealed no deformity, no 
swelling, and no tenderness to palpation.  Dorsiflexion was 
zero to 20 degrees and plantar flexion was zero to 45 
degrees.  There was normal alignment of the os calcis with 
the longitudinal axis of the tib-fib on the left.  It was 
basically a normal examination of the ankle.  The examiner 
found no physical impairment at that point in time.  

The veteran has not submitted or identified any medical 
evidence showing a current left ankle disability.  

The veteran has reported an in-service left ankle injury.  
However, he has not identified any current residuals from the 
injury.  In the absence of competent evidence of a current 
left ankle disability, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection.  Hickson v. West; Gilpin v. West.

Since the preponderance of the evidence is against the claim 
for service connection, the benefit of the doubt doctrine is 
not for application, and the claim is denied.  Gilbert, 1 
Vet. App. 49.  

III.  Entitlement to service connection for hearing loss

The veteran contends that he has hearing loss is due to noise 
exposure in active service.  

At his August 1992 enlistment examination, the veteran's pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
15
5
5
10
0

The veteran's pure tone thresholds, in decibels, at his 
January 2001 separation examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
35
40
40
45
45
45
40
40
35

Because of the indication of substantial hearing loss, the 
veteran was afforded a new examination in February 2001.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
25
LEFT
15
15
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The assessment was essentially normal hearing.

The veteran has not submitted or identified any medical 
evidence showing a current hearing loss as defined by 38 
C.F.R. § 3.385, and the only post-service examination shows 
that the veteran did not have such hearing loss.

As a lay person the veteran would not be competent to 
diagnose hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the absence of competent evidence of hearing 
loss as defined by VA, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection.  Hickson v. West, Gilpin v. West.  Since the 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
for application, and the claim is denied.  Gilbert, 1 Vet. 
App. 49.  


ORDER

Service connection for low back pain is denied.

Service connection for a left ankle sprain is denied.

Service connection for hearing loss is denied.


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

The veteran was afforded VA examinations in February 2001 and 
February 2002 to assess the severity of his service-connected 
bilateral knee and bilateral wrist disabilities.  In the 
February 2002 examination, the examiner expressed no opinion 
as to whether pain, incoordination, weakness, and 
fatigability affected the veteran's ranges-of-motion.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes.  DeLuca v. Brown, at 206.  Thus, the 
Board must remand this case as the most recent examination 
report does not contain the necessary DeLuca findings.  
38 C.F.R. § 4.2 (2003).  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992).

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should afford the 
veteran an orthopedic examination.  The 
examiner should determine the current 
severity of the service-connected 
bilateral wrist and knee disabilities.  
The examiner should report the ranges of 
motion of knees and wrists in degrees.  
The examiner should determine whether the 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

2.  The RO or AMC should then 
readjudicate the issues on appeal, 
considering 38 C.F.R. §§ 4.40, 4.45, 
4.59; and Deluca v. Brown, 8 Vet. App. 
202 (1995).  If an initial compensable 
rating for a bilateral retropetullar pain 
syndrome of the knees and bilateral wrist 
strain are not granted, the RO should 
then adjudicate the issue of entitlement 
to a 10 percent rating for multiple 
noncompensable service-connected 
disabilities under the provisions of 38 
C.F.R. § 3.324.

3.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished 
supplemental statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



